Johnston, J.
(dissenting). Any one who reads the evidence in the record must entertain the gravest doubts as to whether Fuller was injured in the wreck or his death caused by it. For several years previous to the wreck he had suffered from hemorrhoids and from diseases of the stomach, bowels, and kidneys. During this time he had been treated by various pby*319sicians for his ailments, and before and after the wreck had been seriously affected with la grippe. These diseases became more aggravated as time passed; and although he was treated by several physicians they were unable to arrest the progress of the diseases, and he suffered with them until he died. There is no direct evidence that he was injured in the-wreck. He was not thrown from his seat by the derailment, and nothing said or done by him at the time-indicated that he had suffered any injury. It is true that, after breaking in the door of one of the coaches- and assisting to lift passengers out of coaches that were overturned, he complained of his back ; but within a few days thereafter, at different times and in the presence and hearing of several persons, he described the wreck and repeatedly said that he had escaped unhurt. Afterward he consulted his family physician in regard to the disorders from which he was suffering, and was treated by him ; but he never mentioned the fact that he was in the railroad wreck or that he-was suffering from any hurt which he had received. The physician who attended him in his last illness interrogated him as to accidents or injuries, but he said nothing about being injured in a railroad wreck nor that he had been in one. He was seriously sick and was endeavoring to obtain relief. The physicians who attended him from time to time during the six months between the accident and his death were trying by inquiry and personal examination to ascertain the cause and extent of his illness. If Fuller was injured in the wreck it was strange indeed that he did not mention it to his physicians. At the time of the-wreck the agents of the Company personally interviewed the passengers for the purpose of ascertaining-the names of those who had been injured; but no-*320claim was made by Fuller at that time that he had sustained any injuries by reason of the wreck, nor did he ever suggest that he had a claim against the Company. Assuming that there was some testimony tending to support the verdict, all must concede that it is very slight and unsatisfactory. In view of this state of the case, some of the rulings of the trial court which are clearly erroneous are prejudicial, and seem to me to require a reversal.
The plaintiff below undertook to show by expert testimony that the death of Fuller resulted from the accident and injury. A hypothetical question embracing some of the facts respecting the accident, which the plaintiff undertook to prove, was submitted to a medical witness who was asked whether or not in his judgment the injury caused the death of Fuller. He answered that in his judgment he died from the inj ury ; but an inquiry developed that his opinion was not based upon the facts stated in the hypothical question, but upon statements made to him by Mrs. Fuller about the time of her husband’s death. It does not appear that the statements were made in the presence of Mr. Fuller nor that he had any knowledge of them. The cause of his death was the important question in the trial; and the opinion of this witness, based, not upon the facts stated in the hypothetical question, but upon hearsay testimony, was, over objection, permitted to go to the jury. Within the rule of A. T. & S. F. Rld. Co. v. Frazier, 27 Kan. 463, an opinion resting upon such a basis was inadmissible, and its reception material error. See also, Rogers on Expert Testimony, §§46 and 47.
The Railroad Company called witness Meade, who had special knowledge and skill with reference to railroad tracks, and interrogated him with reference to *321the cause of the accident. The plaintiff below then introduced a witness named Titus-, and inquired if he had heard the testimony of the witness Meade ; and, upon his testimony, Titus was asked what in his opinion caused the derailment and wreck of the train, and over objection, ho answered that “It was caused by the oscillation of the train through the high velocity passing over the line as defined by Mr. Meade.” The witness Meade had testified as to what he saw at the place of the wreck, and had given his inferences and conclusions from what he saw ; but in the end admitted that the cause of the wreck was a mystery to him. Am expert may give an opinion upon facts assumed to be established, and upon possible or probable facts in the case ; but no rule of evidence will permit a witness to give an opinion upon the inferences and conclusions of another expert. The testimony thus obtained was not so material to the case as that respecting the cause of death, but it should have been excluded from the jury.
The trial court refused to submit to the jury a special question as to whether Fuller had not, on the day following the accident, admitted to Doctor Was-son that he was not injured in the wreck. One of the principal questions in controversy was whether Fuller had suffered an inj ury in the wreck; and a subsequent admission of that character bore directly upon the question in controversy and was a material fact in the case. There was abundant evidence tending to show that such an admission was made, and the question should have been submitted to the jury.
The Court also refused to submit questions to the jury as to whether Fuller had not called at the general offices of the Company subsequent to the accident but had never presented a claim or demand *322against the Company for injuries suffered. These questions were pertinent to the issues, and should have been submitted. The fact that answers to them most favorable to the Company might not have been sufficient to overthrow the verdict, does not determine the sufficiency of the questions nor prevent their submission. In general, it is error to refuse to submit questions material to the case and based upon competent testimony.
For these reasons the judgment of the Court below should be reversed.